Citation Nr: 1022364	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  05-25 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.

2.  Entitlement to service connection for a lumbar spine 
disability, to include as secondary to service-connected 
residuals of head trauma and bilateral leg disability.

3.  Entitlement to a rating in excess of 40 percent for a 
degenerative neurological disability of the right lower 
extremity.

4.  Entitlement to a rating in excess of 10 percent for a 
degenerative neurological disability of the left lower 
extremity.

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to October 
1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that increased ratings for 
degenerative neurological disabilities of the right and left 
leg, and found that new and material evidence had not been 
submitted to reopen a claim for service connection for 
degenerative arthritis of the lumbar spine secondary to 
service-connected residuals of head trauma.

In June 2007, the Veteran testified before the Board at a 
hearing held at the RO.  In October 2007, the Board found 
that new and material evidence had been submitted to reopen 
the Veteran's claim for service connection for degenerative 
arthritis of the lumbar spine secondary to service-connected 
residuals of head trauma.  The Board remanded the Veteran's 
claims for service connection for a lumbar spine disability, 
increased ratings for a bilateral leg disability, and 
entitlement to automobile and adaptive equipment or adaptive 
equipment only for further development.

The issues of entitlement to automobile and adaptive 
equipment or adaptive equipment only, increased ratings for a 
bilateral leg disabilities, and a TDIU rating are REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.
FINDING OF FACT

It is as likely as not that the Veteran's lumbar spine 
disability (degenerative arthritis) is aggravated by his 
service-connected residuals of head trauma and bilateral leg 
disability.


CONCLUSION OF LAW

Service connection for a lumbar spine disability is warranted 
because it is aggravated by his service-connected residuals 
of head trauma and bilateral leg disability.  38 U.S.C.A. §§ 
1110, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.310(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service 
incurrence will be presumed for arthritis if manifest to a 
degree of 10 percent or more within one year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service- 
connected.  38 C.F.R. § 3.310 (2009).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a nonservice-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show that a current disability exists and that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. §§ 3.303, 3.310 (2009).

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that it is as likely as not the Veteran's lumbar spine 
disability is related to his active service.
The Veteran's service medical records are void of findings, 
complaints, symptoms, or any diagnosis of a lumbar spine or 
low back disability.

The Veteran was afforded a VA spine examination in June 2001, 
at which time he presented with a history of an open skull 
fracture and leg injury that were incurred during his 
service.  MRI of the lumbar spine indicated degenerative 
changes without any congenital or traumatic abnormalities.  
The examiner opined that the etiology of the Veteran's lumbar 
spine disability was purely degenerative.

On VA neurological examination in July 2001, the examiner 
opined that there was no relationship between the Veteran's 
service-related head injury and his back condition.

Private treatment records include a September 2003 X-ray 
examination of the lumbar spine that was negative for any 
recent fracture and indicated a discogenic lesion at L4 and 
L5.  VA treatment records dated from September 1999 to 
December 2008 reflect complaints of low back pain.

Pursuant to the Board's October 2007 remand, the Veteran was 
afforded a VA spine examination in February 2009, at which 
time the Veteran indicated that a gradual onset of low back 
pain began about twenty years ago.  However, he denied any 
history of trauma or other injury to his back.  MRI 
examination of the lumbar spine indicated moderate to severe 
discogenic disease and spondylosis at the L4-L5 level.  There 
were significant bony stenoses of the neuroforamina at that 
level on the lateral view.  The Veteran was diagnosed with 
moderate to severe discogenic disease and spondylosis at the 
L4-L5 level with radiculopathy of the lower extremities.  The 
examiner opined that it is less likely that the Veteran's 
degenerative arthritis of the lumbar spine is etiologically 
related to his in-service trauma.  The rationale provided was 
that lumbar degenerative disc disease can be the age-related 
wear and tear in the spine.  However, the examiner further 
opined that the Veteran's service-connected lower extremity 
disabilities at least as likely as not play a significant 
role in accelerating his lumbar spine condition.  The 
rationale provided was that the Veteran experienced many 
decades of antalgic gait and impaired body biomechanic 
alignment due to his service-connected bilateral leg 
disability.  The antalgic and unbalanced gait more likely 
resulted in changing the weight-bearing and alignment of the 
Veteran's spine over the years that could accelerate his 
lumbar spine change.  The examiner was unable to provide an 
opinion as to the extent that the Veteran's service-connected 
lower extremity disabilities and age have contributed to his 
lumbar spine disability.

After reviewing the evidence, the Board finds that there is a 
reasonable basis to relate the Veteran's current lumbar spine 
disability is related to his active service based on the 
medical evidence presented in this case, which establishes 
that it is at least as likely as not that some portion of the 
Veteran's degenerative arthritis of the lumbar spine is 
related to his service, and specifically to his service-
connected residuals of head trauma and bilateral leg 
disability.  The evidence shows that the Veteran's bilateral 
leg disability has played an aggravating role in the 
degenerative arthritis of the lumbar spine.  The medical 
evidence of record shows that the degenerative arthritis of 
the lumbar spine is as likely as not aggravated by the 
service-connected bilateral leg disability.  Therefore, 
service connection for degenerative arthritis of the lumbar 
spine is granted.  The Board has resolved all reasonable 
doubt in favor of the Veteran in making this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a lumbar spine disability 
(degenerative arthritis), aggravated by service-connected 
bilateral leg disabilities, is granted.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's remaining claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.

It appears to the Board that additional treatment records may 
be outstanding.  A review of the Veteran's VA medical records 
reflects that the most recent VA medical records are dated in 
December 2008.  To aid in adjudication, any subsequent VA 
medical records should be obtained.

With respect to the Veteran's claim for entitlement to 
automobile and adaptive equipment or adaptive equipment only, 
in October 2007 the Board remanded the claim for a VA 
neurological examination and an opinion as to whether no 
effective function of either or both feet remained other than 
that which would be equally well served by an amputation 
stump at the site of election with the use of a prosthetic 
device.  A VA examiner was asked to note whether such loss of 
function precluded locomotion without the aid of braces, 
crutches, canes, or a wheelchair and if so, to opine as to 
whether it is at least as likely as not related to the 
Veteran's service-connected degenerative neurological 
disabilities of the lower extremities.

Pursuant to the Board's remand, the Veteran was afforded a VA 
examination in February 2009.  The Veteran presented with 
complaints of weakness, numbness, paresthesias, dysesthesias, 
pain, and impaired coordination.  He described tingling in 
the left leg and a "dead" feeling in the right leg.  The 
Veteran also complained of frequent falls or near falls due 
to right leg pain and weakness.  The Veteran was diagnosed 
with diffusely significant weakness of the right lower limb 
and diffusely mild weakness of the left lower limb of unclear 
etiologies.  The examiner opined that the Veteran's current 
declined right leg and foot disability was related to his 
service-connected degenerative neurological disabilities of 
the lower extremities.  However, the examiner failed to 
provide an opinion regarding the function of either or both 
the Veteran's feet, or opine as to whether any loss of 
function precluded locomotion without the assistance of 
ambulatory devices.  A remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  An 
additional remand for an etiological opinion, rationale, and 
additional examination, is necessary to comply with the 
October 2007 remand instructions.  The examiner on remand 
should specifically reconcile the opinion with the February 
2009 VA opinion and any other opinions of record.

With respect to the Veteran's claim for increased ratings for 
his service-connected degenerative neurological disabilities 
of the lower extremities, the Veteran was last afforded a VA 
examination in February 2009.  VA's duty to assist includes 
the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
When available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 
5 Vet. App. 281 (1993).  The Veteran's last VA examination is 
not too old.  However, because updated VA treatment records 
have been requested, the prudent and thorough course of 
action is to afford the Veteran a VA examination to ascertain 
the current nature and severity of his bilateral leg 
disability.  Furthermore, ratings for back disabilities also 
consider any neurologic symptomatology of the extremities.  
Therefore, the Board finds that the increased rating issues 
are inextricably intertwined with the need for the assignment 
of a rating for the lumbar spine disability.  

Next, in statements dated in October 2007 and May 2008, the 
Veteran indicated that he quit his teaching job because he 
was unable to stand for prolonged periods of time and was 
unable to maintain steady employment due to his service-
connected bilateral leg disability.  A TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this 
case, the issue of entitlement to a TDIU rating has been 
raised by the record.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16 (2009).  If the schedular rating is less 
than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the 
Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2009).  Factors to be 
considered are the Veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326 (1991).

The Veteran has been granted a 40 percent disability rating 
for a right leg disability, (residuals head trauma with 
neurologic condition, right lower extremity) and a10 percent 
for a left leg disability.  The combined disability rating is 
70 percent.  38 C.F.R. § 4.25, Table I, Combined Ratings 
Table (2009).  Therefore, the Veteran meets the minimum 
schedular percentage criteria for a TDIU.  38 C.F.R. 
§ 4.16(a) (2009).  In addition, the above decision granted 
service connection for the aggravation of a lumbar spine 
disability by service-connected lower extremity disabilities.  
The remaining question before the Board therefore is whether 
the Veteran's service-connected disabilities nevertheless 
prohibit him from sustaining gainful employment, such that a 
TDIU rating may be assigned on an extraschedular basis.

The Board finds that an opinion is needed as to whether the 
Veteran, solely as a result of his service-connected 
disabilities, is no longer able to be employed or whether he 
is more generally unemployable.  It does not appear that an 
examiner has yet been asked to render an opinion as to the 
overall effect of the Veteran's service-connected 
disabilities alone on his ability to obtain and retain 
employment.  Therefore, the prudent and thorough course of 
action is to afford the Veteran an examination to ascertain 
the impact of his service-connected disabilities on his 
unemployability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated since December 2008.

2.  Schedule a VA examination to determine 
the current nature and severity of his 
degenerative neurological disability of 
the lower extremities.  The claims file 
should be reviewed and that review should 
be indicated in the examination report.  
The examiner should specifically attempt 
to reconcile and discuss the opinion with 
all other opinions of record, including 
the February 2009 VA opinion.  
Specifically, the examiner should provide 
the following information:

(a)  Set forth all current complaints, 
findings and diagnoses pertaining to 
any neurological impairment of the 
lower extremities (and any symptoms the 
impairment produces) and characterize 
the level of impairment of the lower 
extremities (complete paralysis, severe 
incomplete paralysis, moderately severe 
incomplete paralysis, moderate 
incomplete paralysis, or mild 
incomplete paralysis).

(b)  Indicate whether no effective 
function of either or both feet remains 
other than that which would be equally 
well served by an amputation stump at 
the site of election with the use of a 
prosthetic device.  The determination 
will be made on the basis of the actual 
remaining function of balance and 
propulsion.  In addition, indicate 
whether such loss of function precludes 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair, and 
if so whether it is at least as likely 
as not (50 percent or more possibility) 
related to his service-connected 
degenerative neurological disabilities 
of the lower extremities.

(c)  State what impact, if any, the 
Veteran's neurological disability of 
the lower extremities has on his 
employment and daily living activities.  
Opine as to whether the Veteran's 
service-connected bilateral leg 
disability has a marked interference 
with his employability.

3.  Schedule a VA examination to ascertain 
the impact of his service-connected 
disabilities on his employability.  The 
claims folder should be reviewed and that 
review should be indicated in the 
examination report.  The examiner must 
evaluate and discuss the effect of all of 
the Veteran's service-connected 
disabilities on the Veteran's 
employability.  The examiner should opine 
as to whether it is at least as likely as 
not (50 percent or more probability) that 
the Veteran's service-connected 
disabilities (posttraumatic stress 
disorder, lumbar spine disability, 
bilateral leg disabilities), without 
consideration of nonservice-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation.  The rationale for any opinion 
should be provided.

4.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for 


`
Veterans Claims for development or other action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


